DETAILED ACTION

This office action is in response to amendment filed on 11/23/2020 and the supplemental amendment filed on 12/14/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, and 19-20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-3, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 5,701,432) and Cain, III et al. (US 2016/0062791).
With respect to claim 1, Wong teaches of a method for locking a cache line of a cache, the method comprising: maintaining a count of accesses of the cache line (column 5, lines 53-60; as reference count is incremented with each access and decreased when the thread no longer uses the cache item, the reference count is a count of the active/current accesses of the cache line);

maintaining the cache line in the cache based on the counts of accesses (column 5, lines 25-33 and lines 53-60).
	Wong fails to explicitly teach of maintaining a plurality of a count of accesses of the cache line, each count of the plurality of count of accesses corresponds to a thread of a plurality of threads.
	However Cain teaches of maintaining a plurality of a count of accesses of the cache line, each count of the plurality of count of accesses corresponds to a thread of a plurality of threads (paragraph 14, 21; where the frequency counter associated with each cache entry is incremented when the cache entry is touched.  As this is done for the current thread executing to aid in context switching, it is done for the multiple threads being executed over time).
Wong and Cain are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong and Cain before the time of the effective filing of the claimed invention to incorporate the frequency counter of Cain into the cache instruction of Wong.  Their motivation would have been to save the frequently used cache lines for prefetching for resumption of the thread (Cain, paragraph 14).
With respect to claim 19, the combination of Wong and Cain teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Wong also teaches of a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform operations in claim 1 (claims 18-26).
With respect to claim 20, the combination of Wong and Cain teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Wong also teaches an apparatus comprising: a memory; and at least one processor, coupled to said memory, and operative to perform operations in claim 1 (fig. 1; column 4, lines 33-54).
With respect to claim 2, Wong teaches of wherein the cache line is locked and unlocked based on a count of a number of times the cache line is accessed (fig. 2; column 5, lines 25-33 and lines 53-60).
With respect to claim 3, Wong teaches of wherein each cache line is associated with a set of count bits (fig. 2, item 211; column 5, lines 25-33 and lines 53-60).
With respect to claim 9, Wong teaches of wherein the locking is performed in response to the count maintained by the set of count bits exceeding a lower-bound threshold (fig. 2, item 211; column 5, lines 25-33 and lines 53-60; where the cache entry can be considered locked when the count is above zero since it is being accessed or busy).
With respect to claim 10, Wong teaches of unlocking the cache line in response to the count maintained by the set of count bits equaling an upper-bound threshold (fig. 2, item 211; column 5, lines 25-33 and lines 53-60, column 9, lines 2-5).
With respect to claim 11, Wong teaches of wherein each cache line is associated with a set of touch bits (fig. 2, item 211; column 5, lines 25-33 and lines 53-60).
With respect to claim 12, Wong teaches of wherein the locking is performed when any bit in the set of touch bits is set (fig. 2, item 211; column 5, lines 25-33 and lines 53-60).
With respect to claim 13, Wong teaches of unlocking the cache line when all bits in the set of touch bits are cleared (fig. 2, item 211; column 5, lines 25-33 and lines 53-60, column 9, lines 2-5).
With respect to claim 14, Wong teaches of setting the set of count bits to a predefined value in response to execution of a first load instruction and wherein the locking is performed in response to execution of the first load instruction (fig. 4; column 9, line 57-column 10, line 31; where the reference count is incremented by one which marks the entry as busy (claimed lock)).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Cain as applied to claim 3 above and in further view of Thekkath et al. (US 2007/0174598).
With respect to claim 4, the combination of Wong and Cain fails to explicitly teach of wherein each load or pre-fetch instruction has a field which indicates a count of times the cache line will be loaded into one of a plurality of registers or data stored into the cache line by the plurality of threads.
However, Thekkath teaches of wherein each load or pre-fetch instruction has a field which indicates a count of times the cache line will be loaded into one of a plurality of registers or data 
Wong, Cain, and Thekkath are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Cain, and Thekkath before the time of the effective filing of the claimed invention to incorporate the load instruction of Thekkath into the combination of Wong and Cain.  Their motivation would have been to more efficiently access the memory.
With respect to claim 5, the combination of Wong, Cain, and Thekkath teaches of setting the set of count bits to the count of times the cache line will be loaded into one of the plurality of registers or data stored into the cache line by the plurality of threads in response to execution of a first load instruction and wherein the locking is performed in response to execution of the first load instruction (Wong fig. 4; column 9, line 57-column 10, line 31; Thekkath paragraphs 58-59, 87).
	The reasons for obviousness are the same as indicated above with respect to claim 4.
With respect to claim 6, Wong teaches of decrementing the count maintained by the set of count bits in response to a thread of the plurality of threads loading data from the cache line into a register or storing data into the cache line (column 5, lines 53-58, column 9, line 54-column 10, line 8).
With respect to claim 7, Wong teaches of unlocking the cache line in response to the count maintained by the set of count bits equaling zero (column 8, lines 59-64).
With respect to claim 8, Wong teaches of evicting the cache line in response to the count maintained by the set of count bits equaling zero (column 8, line 59-column 9, line 8).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Cain as applied to claim 1 above and in further view of Bala et al. (US 2002/0184618).
With respect to claim 15, Wong fails to explicitly teach of notifying a user when every cache line in the cache is locked.
However, Bala teaches of notifying a user when every cache line in the cache is locked (paragraph 64).
Wong, Cain, and Bala are analogous art because they are from the same field of endeavor, as they involve locking entries in cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Cain, and Bala before the time of the effective filing of the claimed invention to incorporate Bala’s managing a locked cache into the combination of Wong and Cain.  Their motivation would have been to allow for enabling continued execution when the entire cache is locked (Bala, paragraph 64).
With respect to claim 16, the combination of Wong, Cain, and Bala teaches of unlocking a cache line having a highest or lowest touch count in response to every cache line in the cache being locked (Wong, fig. 2; column 5, lines 40-51, column 9, lines 2-22; Bala, paragraph 64; where in the combination as all cache entries are busy, then the LRU entry i.e. the oldest last access time entry is replaced).
The reasons for obviousness are the same as indicated above with respect to claim 15.
With respect to claim 17, the combination of Wong, Cain, and Bala suggests of unlocking a cache line having a highest ratio of cycles-in-cache per touch in response to every cache line in the cache being locked (Wong, fig. 2; column 5, lines 40-51, column 9, lines 2-22; Bala, paragraph 64; as in the combination when all cache entries are busy, then the LRU entry i.e. the oldest last access time entry is replaced as it has had the most cycles since its last use).
The reasons for obviousness are the same as indicated above with respect to claim 15.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, and Cain as applied to claim 1 above and in further view of Kogge (US 5,475,856) and Retika (US 6,741,257).
With respect to claim 18, the combination of Wong and Cain fails to explicitly teach of loading one or more count registers using an immediate instruction and accessing the count registers using an index of another instruction.
	However, Kogge teaches of loading one or more count registers using an immediate instruction (column 7, lines 17-28).
The combination of Wong, Cain, and Kogge fails to explicitly teach of accessing the count registers using an index of another instruction.
However, Retika teaches of accessing the count registers using an index of another instruction (abstract, fig. 10; column 6, lines 34-57).
Wong, Cain, and Kogge are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Cain, and Kogge before the time of the effective filing of the claimed invention to 
Wong, Cain, Kogge, and Retika are analogous art because they are from the same field of endeavor, as they involve accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Wong, Cain, Kogge, and Retika before the time of the effective filing of the claimed invention to incorporate the using one mapping index to access multiple registers in the combination of Wong, Cain, and Kogge as taught in Retika.  Their motivation would have been to more efficiently access multiple registers.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 19, and 20 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 11/23/2020 and 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues with respect to the independent claims that Wong does not teach of maintaining a count of accesses of the cache line.  The examiner disagrees.
Wong teaches in column 5, lines 53-60 that the reference count (claimed count of accesses) is incremented, “each time the associated cache item is obtained by a thread” and decremented when the thread no longer uses the cache item.  Thus this reference count is a 
In view of the applicant’s arguments and the interview on 12/14/2020, the examiner recommends clarifying that the count of accesses is a cumulative count of current and past accesses of the cache line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cypher et al. (2009/0113131) discloses each thread making a load-mark on a cache line when it is loaded.  The load-marks are tallied in a reader count value in the cache metadata.
Krishna et al. (2011/0138129) discloses a counter array for each thread that counts the number of accesses to cache lines based on their rank in the cache replacement policy.
Lambert et al. (2013/0179624) discloses a NVM where counters are used to count the cumulative number of write accesses as well as the identity of the process that makes each access.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/Michael Krofcheck/Primary Examiner, Art Unit 2138